— Judgment unanimously affirmed. Memorandum: The judgment convicting defendant of murder in the second degree, burglary in the first degree, and robbery in the first degree was previously affirmed (see, People v Barone, 109 AD2d 1075). On reargument, defendant contends that the court failed to charge that the convictions of defendant’s accomplices, who testified at defendant’s trial, were admissible only on the issue of credibility and could not be considered as probative of defendant’s guilt.
The argument is without merit. The court’s charge on this issue was brief, but adequate. Moreover, the issue is not preserved for review (CPL 470.05 [2]), and, in any event, defendant was not deprived of a fair trial (see, CPL 470.15 [6] [a]). (Reargument of appeal from judgment of Chautauqua County Court, Adams, J. — murder, second degree.) Present— Dillon, P. J., Callahan, Denman, Green and Pine, JJ.